 1   ROBERT J. HANNA, Bar No. 66105
     robert.hanna@bbklaw.com
 2   SETH MEREWITZ, Bar No. 195982
     seth.merewitz@bbklaw.com
 3   MATTHEW L. GREEN, Bar No. 227904
     matthew.green@bbklaw.com
 4   Best Best & Krieger LLP
     655 West Broadway, 15th Floor
 5   San Diego, CA 92101
     Telephone: (619) 525-1300
 6   Facsimile: (619) 233-6118
 7   Attorneys for Plaintiff
     DIMENSION PROPERTIES, LLC
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11
12   DIMENSION PROPERTIES, LLC,                  Case No. 2:18-CV-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
13                            Plaintiff,
                                                 STIPULATION TO FURTHER
14   v.                                          EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
15   UNITED STATES OF AMERICA;                   RULE 26(f) CONFERENCE; ORDER
     and CITY OF SACRAMENTO,                     THEREON
16
                              Defendants.        Complaint Filed: July 2, 2018
17
18
19

20
21
22
23
24
25
26
27
28
                                                             STIP. TO FURTHER EXTEND TIME
     60441.00054\31741379.1                    -1-                    2:18-CV-01865-MCE-CKD
                                 1                                        RECITALS
                                 2           WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United States
                                 5   of America (“United States”) and City of Sacramento (“City”). (ECF No. 1.)
                                 6           WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
                                 7   Scheduling Order, which, among other items, directed the parties to meet and confer
                                 8   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan
                                 9   within sixty (60) days of service of the Complaint. (ECF No. 4 at 2:14-16.)
                                10           WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
655 WEST BROADWAY, 15TH FLOOR




                                11   response to the Complaint. (ECF No. 5.)
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12           WHEREAS, since early August 2018, respective counsel for Dimension and
        LAW OFFICES OF




                                13   the United States have been meeting and conferring regarding the action in an effort
                                14   to reach an amicable resolution of this matter.
                                15           WHEREAS, in light of the parties’ settlement efforts, and upon the stipulations
                                16   of the parties, the Court extended the time for the United States to respond to the
                                17   Complaint to January 22, 2019, and continued the deadline for the parties to meet
                                18   and confer as required by Federal Rule of Civil Procedure 26(f) to February 25, 2019.
                                19   (ECF Nos. 8, 10.)
                                20           WHEREAS, respective counsel for Dimension and the United States intend to
                                21   continue engaging in discussions and efforts aimed at reaching an informal resolution
                                22   of this matter, which now include, but are not limited to, potential legislative efforts
                                23   that will moot the action.
                                24   ///
                                25   ///
                                26   ///
                                27   ///
                                28           WHEREAS, in light of these ongoing settlement efforts, Dimension and the
                                                                                               STIP. TO FURTHER EXTEND TIME
                                     60441.00054\31741379.1                    -2-                      2:18-CV-01865-MCE-CKD
                                 1   United States agree (1) that the time for the United States to respond to the Complaint
                                 2   should be further extended to May 21, 2019, and (2) that the deadline for the parties
                                 3   to meet and confer as required by Federal Rule of Civil Procedure 26(f) should be
                                 4   further continued to June 24, 2019.
                                 5                                     STIPULATION
                                 6           IT IS HEREBY STIPULATED by and between Dimension, by and through
                                 7   its counsel of record, Robert J. Hanna, Seth Merewitz, and Matthew L. Green of Best
                                 8   Best & Krieger LLP, and the United States, by and through its counsel of record,
                                 9   Joseph B. Frueh, Assistant United States Attorney, (1) that the United States shall
                                10   have until May 21, 2019, to respond to the Complaint in the above-captioned action,
655 WEST BROADWAY, 15TH FLOOR




                                11   and (2) that the parties shall have until June 24, 2019, to meet and confer as required
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12   by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
        LAW OFFICES OF




                                13
                                     Dated: January 15, 2019            BEST BEST & KRIEGER LLP
                                14
                                15
                                                                        By: /s/ Robert J. Hanna
                                16                                        ROBERT J. HANNA
                                                                          SETH MEREWITZ
                                17                                        MATTHEW L. GREEN
                                                                          Attorneys for Plaintiff
                                18                                        DIMENSION PROPERTIES, LLC
                                19   Dated: January 15, 2019
                                20
                                                                        By: /s/ Joseph B. Frueh (as authorized on 1/14/19)
                                21                                        JOSEPH B. FRUEH
                                22
                                                                          Assistant United States Attorney
                                                                          Attorneys for Defendant
                                23
                                                                          UNITED STATES OF AMERICA

                                24
                                25
                                26
                                27                                         ORDER
                                28
                                                                                              STIP. TO FURTHER EXTEND TIME
                                     60441.00054\31741379.1                   -3-                      2:18-CV-01865-MCE-CKD
                                 1           Pursuant to the stipulation between the parties, (ECF No. 12), the United States
                                 2   shall have until May 21, 2019, to respond to the Complaint in the above-captioned
                                 3   action, and (2) the parties shall have until June 24, 2019, to meet and confer as
                                 4   required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
                                 5           IT IS SO ORDERED.
                                 6   Dated: January 16, 2019
                                 7
                                 8
                                 9
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13
                                14
                                15
                                16

                                17
                                18
                                19

                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                                               STIP. TO FURTHER EXTEND TIME
                                     60441.00054\31741379.1                     -4-                     2:18-CV-01865-MCE-CKD
